People v Woodson (2018 NY Slip Op 06948)





People v Woodson


2018 NY Slip Op 06948


Decided on October 17, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 17, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2016-05665
 (Ind. No. 2695/15)

[*1]The People of the State of New York, respondent,
vKorri Woodson, appellant.


The Legal Aid Society, New York, NY (Ellen Dille of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Ruth E. Ross of counsel; Ryan Bae on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Betty J. Williams, J.), imposed April 28, 2016, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's valid waiver of his right to appeal (see People v Sanders, 25 NY3d 337; People v Lopez, 6 NY3d 248, 255), which included both an oral and a written waiver (see People v Bryant, 28 NY3d 1094; People v Taylor, 162 AD3d 690), precludes review of his contention that the period of postrelease supervision imposed was excessive (see People v Lopez, 6 NY3d at 256; People v Cooper, 155 AD3d 766).
DILLON, J.P., SGROI, HINDS-RADIX, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court